                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF OKLAHOMA

VALERIE ANNETTE BARTEE,
                 Plaintiff,

 v.                                               Case No. 19-CV-371-JFH-SPS


 COMMISSIONER OF THE SOCIAL
 SECURITY ADMINISTRATION,
                 Defendant.

                                            ORDER

          Before the Court is the Report and Recommendation [Dkt. No. 26] of United States

Magistrate Judge Steven Shreder reviewing Plaintiff’s Application for an Award of Attorney’s

Fees under the Equal Access to Justice Act [Dkt. No. 23] and Plaintiff’s Application for

Reimbursement of Cost and/or Expenses Under the Equal Access to Justice Act and 28 U.S.C. §

1920 [Dkt. No. 24]. Magistrate Judge Shreder recommends the Applications be granted. Dkt.

No. 26.

          Neither party objected to Magistrate Judge Shreder’s Report and Recommendation within

the 14-day period prescribed by 28 U.S.C. § 636(b)(1)(C) and Federal Rule of Civil Procedure

72(b). Having reviewed the Report and Recommendation, the Court concurs with Magistrate

Judge Shreder’s recommendation, and accepts and adopts it as the order of the Court. On that

basis, the Court finds that Plaintiff’s Application for an Award of Attorney’s Fees under the Equal

Access to Justice Act [Dkt. No. 23] and Plaintiff’s Application for Reimbursement of Cost and/or

Expenses Under the Equal Access to Justice Act and 28 U.S.C. § 1920 [Dkt. No. 24] are

GRANTED.
       IT IS THEREFORE ORDERED that the Government shall pay Plaintiff’s attorney’s

fees in the amount of $4,478.20 and costs in the amount of $400.00.

       IT IS FURTHER ORDERED that the award shall be made to Plaintiff as the prevailing

party and not directly to Plaintiff’s counsel. Further, should Plaintiff’s counsel ultimately be

awarded attorney’s fees pursuant to 42 U.S.C. § 406(b)(1), counsel shall refund the smaller

amount to Plaintiff.

       DATED this 14th day of July, 2021.



                                                   _______________________________
                                                   JOHN F. HEIL, III
                                                   UNITED STATES DISTRICT JUDGE




                                               2
